70 F.3d 1276
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Rick Dean FOSTER, Appellant,v.STATE of Iowa, Appellee.
No. 95-1946.
United States Court of Appeals, Eighth Circuit.
Dec. 6, 1995.

Before BOWMAN, BEAM and MURPHY, Circuit Judges.
PER CURIAM.


1
Rick Dean Foster appeals the district court's1 denial of his 28 U.S.C. Sec. 2254 petition for a writ of habeas corpus.  Having carefully reviewed the record and the parties' briefs, we conclude that no error of law appears and that the district court correctly denied relief.  Accordingly, the district court's judgment is affirmed.  See 8th Cir.  R. 47B.



1
 The Honorable Harold D. Vietor, United States District Judge for the Southern District of Iowa, adopting the report and recommendation of the Honorable Celeste F. Bremer, United States Magistrate Judge for the Southern District of Iowa